Exhibit 10.26


















Clearway Energy, Inc. Involuntary Severance Plan
(Amended and Restated as of February 18, 2020)


 
 
 






--------------------------------------------------------------------------------






Contents



--------------------------------------------------------------------------------

Article 1.
Establishment and Purpose. 1

Article 2.
Definitions. 1

Article 3.
Eligibility and Participation. 4

Article 4.
Severance Benefits. 5

Article 5.
Continuation of Certain Welfare Benefits. 6

Article 6.
Taxes. 7

Article 7.
Amendment and Termination. 7

Article 8.
Administration and Claims. 7

Article 9.
General Provisions. 9









 
i
 






--------------------------------------------------------------------------------






Clearway Energy, Inc.
Involuntary Severance Plan
Article 1.Establishment and Purpose.
1.1.    Establishment. Clearway Energy, Inc., a Delaware corporation,
(hereinafter referred to as the “Company”) established, effective as of January
1, 2017, a severance plan for its employees whose employment is terminated due
to reductions in force or other factors as a result of restructuring and to
provide the payment of certain benefits in the event an employee is terminated.
The Plan shall be known as the “Clearway Energy, Inc. Involuntary Severance
Plan.” The Plan was amended and restated effective January 1, 2018, again
January 1, 2019, and is hereby further amended and restated as of February 18,
2020.
1.2.    Purpose. The purpose of the Plan is to provide severance benefits to
employees of Clearway Energy, Inc. and its participating Affiliates in order to
maintain the focus of Eligible Employees on the business of the Company and to
mitigate the distractions caused by the possibility that the Eligible Employee’s
employment may be terminated. These severance benefits shall apply only to
employees whose positions are eliminated due to reductions in force or as a
result of a Clearway Energy, Inc. restructuring.
Article 2.    Definitions.
The following terms shall have the meanings set forth below and, when so
intended, the terms shall be capitalized. Except when otherwise indicated by the
context, the plural shall include the singular and the singular shall include
the plural.
2.1.    Administrator means an individual or committee designated by the Company
to administer the Plan. In the absence of a formal designation, the Company
shall appoint the Vice President, Human Resources for the Company as the
Administrator.
2.2.    Affiliate means a direct or indirect subsidiary of the Plan Sponsor that
satisfies the requirements of a “controlled group of corporations” as that term
is defined under Section 414(b) of the Code or “common control” as that term is
defined under Section 414(c) of the Code.
2.3.    Board means the Board of Directors of the Company.
2.4.    Code means the Internal Revenue Code of 1986, as amended, and the
treasury regulations and other official guidance promulgated thereunder.
2.5.    Company means Clearway Energy, Inc., a Delaware corporation, or any
successor as provided in Article 9.
2.6.    Delay Period shall have the definition set forth in Section 4.5.1.
2.7.    Effective Date means January 1, 2017.


 
 
 






--------------------------------------------------------------------------------





2.8.    Eligible Employee means persons in the employment of the Plan Sponsor or
its Affiliates who are classified as common law employees, excluding, however,
the following classifications:
(a)
employees whose terms and conditions of employment are subject to a collective
bargaining agreement,

(b)
employees who are covered under other severance arrangements,

(c)
employees who are employed outside the United States, and

(d)
persons who are classified as part-time, temporary, leased, or contract and
other similar classifications even if it is subsequently determined that the
classification is incorrect.

2.9.    ERISA means the Employee Retirement Income Security Act of 1974,
including applicable regulations for the specified section of ERISA. Any
reference to a section of ERISA, including the applicable regulation, shall be
considered also to mean and refer to any subsequent amendment or replacement of
that section or regulation.
2.10.    Participant means an Eligible Employee who satisfies the participation
requirements of the Plan in accordance with Article 3.
2.11.    Plan means this unfunded welfare severance plan established by the
Company for the benefit of employees whose positions are eliminated due to
circumstances listed in Section 1.1 above or other similar circumstances, as set
forth in this document and as amended from time to time. The Plan shall be known
as the “Clearway Energy, Inc. Involuntary Severance Plan.”
2.12.    Period of Severance means the period commencing on the Participant’s
Termination Date and ending on the date on which the Participant receives the
last severance payment. The duration of the Participant’s Period of Severance
shall be determined by the number of Severance Weeks for that Participant.
2.13.    Plan Sponsor means Clearway Energy, Inc., a Delaware corporation, and
any successor as provided in Article 9.
2.14.    Plan Year means the consecutive twelve-month period beginning each
January 1 and ending the following December 31.
2.15.    Release means a general waiver and release of claims in favor of the
Company, in a form drafted by and acceptable to the Company, that must be
executed by a Participant as a condition to receipt of severance benefits and
payments under the Plan.
2.16.    Salary means the Participant’s annual base salary as of the
Participant’s Termination Date. The following rules shall apply in determining
the Participant’s annual base salary:


 
2
 




--------------------------------------------------------------------------------





(a)
Excluded Items. In determining a Participant’s Salary, there shall be excluded
all of the following: (i) overtime and shift differential pay, (ii) expense
allowances, (iii) deferred compensation at the time it is paid, or deferred,
including pay for any accrued but unused Paid Time Off, (iv) long term
disability pay, (v) bonus or other incentive, (vi) payments, discounts or grants
under any stock purchase, stock option, phantom stock unit or restricted stock
plan, (vii) severance pay, (viii) contributions or benefits under any other
employee benefit or fringe benefit plan (except as provided in subsection (b)),
(ix) tax gross-ups, or (x) other payments of a similar nature.

(b)
Included Items. Elective contributions made by the Plan Sponsor or its
Affiliates on behalf of a Participant that are not includable in gross income
under Sections 125 or 402(e)(3) of the Code, including elective contributions
authorized by the Participant under a cafeteria plan or any qualified cash or
deferred arrangement under Section 401(k) of the Code, and short term disability
payments shall be included in Salary.

(c)
Post-Termination Pay. Amounts received after the Participant’s Termination Date
shall not be taken into account in determining a Participant’s Salary.

2.17.    Severance Weeks means the number of weeks according to a Participant’s
job level and personnel subarea, if applicable, as indicated in the Company’s
human resources information systems, per the table below:
Assignment
Severance Weeks
Non-Exempt Professional; or,
Plant Professional
The greater of 8 weeks of base pay or 1.5 weeks of base pay per Year of Service.
Maximum 52 weeks
Exempt Professional
The greater of 12 weeks of base pay or 1.5 weeks of base pay per Year of
Service. Maximum 52 weeks.
Manager or Senior Manager
The greater of 16 weeks of base pay or 1.5 weeks of base pay per Year of
Service. Maximum 52 weeks.
Director
The greater of 24 weeks of base pay or 1.5 weeks of base pay per Year of
Service. Maximum 52 weeks.

2.18.    Termination Date means the date on which the Participant’s employment
with the Company or its Affiliates terminates and such termination is also a
“separation from service” for purposes of Code Section 409A.
2.19.    Weekly Compensation means the Participant’s Salary divided by fifty-two
(52).
2.20.    Years of Service means a Participant’s completed and partial calendar
years of continuous service for the Company and its Affiliates (including with
any predecessor thereof). Years of Service shall include time on a leave of
absence to the extent required by law. Years of Service shall not include any
accrued but unused paid time off benefits as of the employee’s Termination Date.
Service as a temporary or temporary/part-time employee will not be considered


 
3
 




--------------------------------------------------------------------------------





a termination or interruption of employment, but will not count toward Years of
Service. Years of Service will terminate on the employee’s Termination Date. An
employee who terminates employment and is rehired by the Company or an Affiliate
will not receive credit for any prior Years of Service.
Article 3.    Eligibility and Participation.
3.1.    Eligibility. Persons eligible to participate in the Plan shall be
limited to Eligible Employees whose positions are eliminated or consolidated
with another position due to reductions in force or as a result of a Clearway
Energy, Inc. restructuring and such position elimination also constitutes a
“separation from service” for purposes of Code Section 409A. No employee is
eligible unless he or she has received a written notice from the Company
informing him/her that he/she qualifies for benefits under this Plan.
Furthermore, to become a Participant, an Eligible Employee must sign and not
revoke an effective Release, and such Release shall no longer be subject to
revocation, in each case within sixty (60) days of the Termination Date.
3.2.    Commencement of Participation. An Eligible Employee shall commence
participation in the Plan upon the later of the Eligible Employee’s Termination
Date or the date the Eligible Employee’s signed Release becomes irrevocable.
3.3.    Cessation of Participation. Participation in the Plan shall end on the
earliest of:
(a)
when the Participant’s Period of Severance ends,

(b)
when the Participant has received full payment of the Participant’s benefit
under the Plan, or

(c)
the Participant is rehired by the Company or Affiliate (whether directly,
indirectly or through an employment agency or contractor).

3.4.    Ineligibility
(a)
Comparable Position. The Company may offer an employee a comparable position,
may require an employee to apply for a comparable position with the Company or
any Affiliate, or may reassign an employee to a new position or a
reclassification of the employee’s current position; provided that all such
positions shall be located within reasonably the same geographic area where the
employee is located on the Termination Date. The Company shall determine, in its
sole and reasonable discretion, what constitutes a comparable position under
this Section 3.4(a). The failure of an employee to accept the position, or apply
for the position when required by the Company will render the employee
ineligible for benefits under this Plan.

(b)
Other Circumstances. An employee shall also be ineligible for benefits under
this Plan if the employee voluntarily terminates employment or retires prior to
the position elimination effective date; is receiving long-term disability



 
4
 




--------------------------------------------------------------------------------





benefits under a Company sponsored long-term disability plan; is a rehired
Company retiree; is entitled to any other compensation or benefit which is
determined, in the Company’s sole discretion, to supersede the severance
benefits offered under this Plan; is discharged under circumstances that the
Company determines, in its sole discretion, to involve unacceptable performance
or failure to perform, misconduct, negligence, dishonesty, violation of Company
policy, or the inability (with or without reasonable accommodation) to perform
the essential functions of the employee’s position; or is offered employment by
a successor employer or by a purchaser in the event of a spin-off or sale of a
subsidiary, business unit or business assets of the Company or its subsidiaries,
whether or not the employee accepts or declines the offer of employment. For the
avoidance of doubt, employees in positions that are transitioned to a
third-party administrator, outsourcing partner, or strategic business partner
where employment terms and conditions, in the aggregate, are of a substantially
same or similar nature, and where employment is continuous and uninterrupted
from the Company to a third-party administrator, outsourcing partner, or
strategic business party are not eligible for benefits under the Plan.
3.5.    No Duplication of Severance Benefits; Reduction of Other Benefits. For
the avoidance of doubt, if a Participant is eligible for severance benefits
under this Plan, such benefits shall be in lieu of all other severance benefits
for which the Participant may be eligible under any other Company-related
severance plans, programs, or other agreements. Any benefits provided under this
Plan will, to the extent permitted by law, be reduced by the value of any
severance benefit required to be paid to the employee under federal, state or
local stature, ordinance or regulation, including any payments or extended
periods of employment required to comply with any law governing plant closings,
layoffs or similar events. If benefits are paid under this Plan, and, subsequent
to such payment, an amount is determined to be payable to the employee which
would under the terms of this section reduce the benefit payable under the Plan,
the Company shall be entitled to recover from the employee the overpayment made
under this Plan and shall, to the extent permitted by law, be entitled to offset
such overpayment against any amount owed to the employee (other than any amount
that constitutes “deferred compensation” for purposes of Code Section 409A).
Article 4.    Severance Benefits.
4.1.    Lump Sum Payment. The Participant shall receive a lump sum payment, paid
in the standard bi-weekly payroll cycle for the Participant (determined as of
the Participant’s Termination Date), promptly after the Release is executed and
no longer subject to revocation. Notwithstanding the foregoing, in the event the
period during which the Participant may adopt the Release and its applicable
revocation period cross calendar years, all payments under this Plan shall be
made in the succeeding calendar year. The lump sum payment shall equal the
Participant’s Weekly Compensation multiplied by the Participant’s number of
Severance Weeks.


 
5
 




--------------------------------------------------------------------------------





4.2.    Death Benefit. An Eligible Employee who is otherwise eligible under
Section 3.1 will cease to be eligible to receive severance benefits on the
employee’s death, unless the death occurs after the date the Release is executed
and not revoked, in which case the remaining benefits, if any, will be paid to
the Eligible Employee in accordance with the Company’s regular payroll practices
or to the Eligible Employee’s estate, as applicable.
4.3.    Outplacement Benefits. The Company shall provide Eligible Employees who
are entitled to severance benefits with outplacement services through the
Company’s contracted provider or one selected by the employee and approved in
advance by the Company.
4.4.    Failure to Sign (or Revocation of) Release. An Eligible Employee who,
for whatever reason, either fails to sign the Release form, or after signing the
Release, revokes the Release within the time period prescribed by law, in each
case such that the Release is not effective and irrevocable within sixty (60)
days of the Termination Date, shall not be eligible for benefits under this
Plan.
4.5.    Specified Employees. Notwithstanding any other payment schedule provided
herein to the contrary, if the Participant is deemed on the date of termination
to be a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then each of the following shall apply:
4.5.1    with regard to any payment that is considered deferred compensation
under Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Participant, and (B) the date of the Participant’s death (the
“Delay Period”) to the extent required under Code Section 409A. Upon the
expiration of the Delay Period, all payments delayed pursuant to this Section
4.5.1 shall be paid to the Participant in a lump sum.
4.5.2    To the extent that any benefit to be provided during the Delay Period
is considered deferred compensation under Code Section 409A provided on account
of a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, the Participant shall pay the cost of such benefits during
the Delay Period, and the Company shall reimburse the Participant, to the extent
that such costs would otherwise have been paid by the Company or to the extent
that such benefits would otherwise have been provided by the Company at no cost
to the Participant, the Company’s share of the cost of such benefits upon
expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by the Company in accordance with the procedures specified herein.
Article 5.    Continuation of Certain Welfare Benefits.
In the event that the Participant is, and remains, eligible for COBRA
continuation coverage and elects to receive such coverage, the Company shall pay
for all or a portion of his or her cost to participate in COBRA medical and
dental continuation coverage for the Participant’s Period of Severance following
the Participant’s Termination Date, such that Participant maintains the same


 
6
 




--------------------------------------------------------------------------------





coverage level and cost, on an after tax basis, as in effect immediately prior
to the Participant’s Termination Date.
Notwithstanding the above, these medical and dental benefits shall be
discontinued prior to the end of the stated continuation period in the event the
Participant receives substantially similar benefits from a subsequent employer,
as determined solely by the Administrator in good faith. For purposes of
enforcing this offset provision, the Participant shall be deemed to have a duty
to keep the Company informed as to the terms and conditions of any subsequent
employment and the corresponding benefits earned from such employment, and shall
provide, or cause to provide, to the Company in writing correct, complete, and
timely information concerning the same.
Article 6.    Taxes.
The Company shall withhold from the Participant’s severance benefit payment an
amount sufficient to satisfy any federal, state, and/or local tax withholding
requirements. The intent of the parties is that payments and benefits under this
Plan be exempt from Code Section 409A and the regulations and guidance
promulgated thereunder and, accordingly, to the maximum extent permitted, in the
event Code Section 409A applies to this Plan, this Plan shall be interpreted to
be in compliance therewith. In no event whatsoever shall the Company be liable
for any additional tax, interest or penalty that may be imposed on a Participant
by Code Section 409A or damages for failing to comply with Code Section 409A.
For purposes of Code Section 409A, the Participant’s right to receive any
installment payment pursuant to this Plan shall be treated as a right to receive
a series of separate and distinct payments. Notwithstanding any other provision
of this Plan to the contrary, in no event shall any payment under this Plan that
constitutes “deferred compensation” for purposes of Code Section 409A be subject
to offset, counterclaim or recoupment by any other amount payable to the
Eligible Employee unless otherwise permitted by Code Section 409A.
Article 7.    Amendment and Termination.
The Plan Sponsor reserves the rights to amend, modify, or terminate the Plan at
any time, or for whatever reason, without advance notice. In the event the Plan
Sponsor exercises its right to terminate the Plan, however, the Plan Sponsor
shall use its best efforts to give notice of its intent to terminate to all
Eligible Employees. No amendment or termination, however, shall in any manner
adversely affect the severance benefits of any Participant who has become
eligible for benefits under Article 3.
Article 8.    Administration and Claims.
8.1.    The Administrator. The Plan shall be administered by the Administrator.
The Administrator may delegate any or all of its administrative responsibilities
to employees of the Company or to third parties.
8.2.    Authority of the Administrator. The Administrator shall have the full
power and discretion to determine the terms and conditions of each employee’s
participation, to construe and interpret the Plan and any agreement or
instrument entered into under the Plan, and to establish, amend, or waive
procedures for the Plan’s administration. Further, the Administrator shall have


 
7
 




--------------------------------------------------------------------------------





full power and discretion to make any other determination that may be necessary
or advisable for the Plan’s administration. The Administrator shall have the
authority and responsibilities to assist with the administration of the Plan as
may be designated by the Company.
8.3.    Decisions Binding. All determinations and decisions made by the
Administrator and all related orders or resolutions of the Administrator shall
be final, conclusive, and binding on all persons, including the Company, its
employees, the Participants, and their estates and beneficiaries.
8.4.    Claims Procedure. Unless modified by the Administrator, the claims
procedure set forth in this Section 8.4 shall be the exclusive procedure for the
disposition of claims for benefits arising under the Plan.
8.4.1    Original Claim. Any employee or former employee may, if the person so
desires, file with the Administrator a written claim for benefits under the
Plan. Within ninety (90) days after the filing of the claim, the Administrator
shall notify the claimant in writing whether the claim is upheld or denied in
whole or in part or shall furnish the claimant a written notice describing
specific special circumstances requiring a specified amount of additional time
(but not more than one hundred eighty days from the date the claim was filed) to
reach a decision on the claim. If the claim is denied in whole or in part, the
Administrator shall state in writing:
(a)
the specific reasons for the denial;

(b)
the specific references to the pertinent provision of the Plan document on which
the denial is based;

(c)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why the material or
information is necessary; and

(d)
an explanation of the claims review procedure set forth in Section 8.4.2.

8.4.2    Claims Review Procedure. Within sixty days after receipt of notice that
the claim has been denied in whole or in part, the claimant may file with the
Administrator a written request for a review and may, in conjunction with the
filing, submit written issues and comments. Within sixty days after the filing
of a request for review, the Administrator shall notify the claimant in writing
whether, upon review, the claim was upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred twenty (120) days from the date the request for review was filed) to
reach a decision on the request for review.
8.4.3    General Rules
(a)
No inquiry or question shall be deemed to be a claim or a request for a review
of a denied claim unless made in accordance with the claims procedure. The
Administrator may require that any claim for benefits and any request for a



 
8
 




--------------------------------------------------------------------------------





review of a denied claim be filed on forms to be furnished by the Administrator
upon request.
(b)
All decisions on claims and on requests for a review of denied claims shall be
made by the Administrator.

(c)
The Administrator may, in its discretion, hold one or more hearings on a claim
or request for a review of a denied claim.

(d)
A claimant may be represented by a lawyer or other representative (at the
claimant’s own expense), but the Administrator reserves the right to require the
claimant to furnish written authorization. A claimant’s representative shall be
entitled to copies of all notices given to the claimant.

(e)
The decision of the Administrator on a claim and on a request for a review of a
denied claim shall be served on the claimant in writing. If a claimant does not
receive a decision or notice within the time specified, the claim or request for
a review of a denied claim shall be deemed to have been denied.

(f)
Prior to filing a claim or a request for a review of a denied claim, the
claimant or the claimant’s representative shall have a reasonable opportunity to
review a copy of the Plan document and all other pertinent documents in the
possession of the Administrator.

Article 9.    General Provisions.
9.1.    Unfunded Welfare Plan. The Plan is intended to be an unfunded welfare
plan maintained to provide severance pay within the meaning of Title I of ERISA.
Participants and their heirs, successors, and assigns shall have no secured
legal or equitable rights, interest, or claims in any property or assets of the
Company.
9.2.    No Assignment. Participants’ rights to benefits provided under the Plan
may not be sold, transferred, assigned, or otherwise alienated or mortgaged. In
no event shall the Company make any payment under the Plan to any assignee or
creditor of a Participant.
9.3.    Successors. All obligations of the Company under the Plan shall be
binding upon any successor to the Company, whether the existence of the
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business or assets of the
Company.
9.4.    No Rights as Employee. Nothing in the Plan shall interfere with or limit
in any way the right of the Company to terminate any Participant’s employment at
any time or confer upon any Participant a right to continue in the employ of the
Company.
9.5.    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


 
9
 




--------------------------------------------------------------------------------





9.6.    Applicable Law. To the extent not preempted by federal law, the Plan
shall be governed by and construed in accordance with the laws of the state of
New Jersey without giving effect to principles of conflicts of laws.
9.7.    Entire Agreement. This Plan constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and there are no
agreements, understandings, restrictions, representations or warranties among
any Participant and the Company other than those as set forth or provided for
herein.


 
10
 


